Citation Nr: 1342094	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for hepatitis B.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent effective June 29, 2012, and denied service connection for hepatitis B.  

The issue of service connection for hepatitis B is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.   


FINDING OF FACT

It is not shown that at any time since June 29, 2010 the Veteran has had hearing acuity worse than Level I in the right ear, or Level VIII in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
As the rating decision on appeal granted service connection for hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in September 2012.  The Board notes that the VA examination report contains sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record (including in the Veteran's claims file and in Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show regarding the merits of the claim.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (under Table VIA).  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hz is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's hearing loss encompasses the greatest level of hearing loss impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.  

The September 2012 VA audiological examination produced the only audiometry of record during the appeal period that is suitable for rating purposes.  That audiometry revealed that puretone thresholds, in decibels, were:  
Hertz

500
1000
2000
3000
4000
Right
10
15
20
40
30
Left
15
25
75
80
75

The average puretone thresholds were 26 decibels for the right ear and 64 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 50 percent in the left ear.  Sensorineural hearing loss (SNHL) (in the frequency range of 500-4000 Hz) in each ear was diagnosed.  The Veteran described the functional impact of his hearing loss as having to turn up the television "too loud" and having difficulty hearing people when they talk to him.  

Under Table VI, such hearing acuity constitutes Level I hearing loss in the right ear and Level VIII hearing loss in the left ear.  Under 38 C.F.R. § 4.85, Table VII, these levels of  hearing acuity warrant a 0 percent rating under Code 6100.  The September 2012 VA audiometry did not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  

In the Veteran's October 2012 notice of disagreement, he states that he disagrees with the 0 percent rating assigned for his hearing loss, because he "had hearing loss in Feb 1968, at Phu Bai airfield Hospital in Vietnam."  In this regard, the Board notes that a 0 percent rating does not signify that the Veteran's hearing loss is not service connected.  On the contrary, he has established service connection for hearing loss, and the 0 percent rating signifies that the severity of the hearing loss (and associated functional impairment) did not reached a level warranting compensation during the time since the award of service connection.  [The Veteran is advised that evidence of worsening hearing acuity can be a basis for filing a new claim for a compensable rating for hearing loss.]
The Board has considered whether referral for extraschedular consideration is indicated.  The audiometric findings shown and the associated functional impairment reported by the Veteran (i.e., difficulty hearing the television and in social situations) fall squarely within the criteria for the rating assigned.  As there is also no objective evidence, or allegation of symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As it is neither suggested by the record, nor alleged that the Veteran's hearing loss renders him unemployable, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran appears to believe he submitted a valid release for private medical records related to his initial diagnosis and subsequent treatment for hepatitis B.  However, those records have not been secured.  The Veteran submitted a June 2012 VA Form 21-4142, listing private medical providers who evaluated/treated him for hepatitis B.  That release was invalid, and the RO sought a new release from the Veteran.  However, the new release he submitted was not fully completed, and there was no follow-up.  As records of the initial diagnosis and treatment of hepatitis are pertinent evidence in a claim of service connection for hepatitis, VA's duty to assist mandates further development for the records.  

In addition, any outstanding VA medical records pertaining to the diagnosis or treatment for hepatitis B are pertinent evidence that must be secured (prior to the further development for a  medical advisory opinion, ordered below).  

The record shows that the Veteran has a current diagnosis of hepatitis B, and also shows an apparent risk factor for such disease in service (his service separation examination notes a tattoo not noted on induction).  He claims that he has had no other risk factors for hepatitis B and that the disease was diagnosed at a point in time following service sufficiently proximate to suggest a nexus to the risk factor in service.  As it is not inherently implausible that hepatitis B may have been acquired from the described risk factor in service (and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ask the Veteran to identify the provider(s) of all private and VA treatment or evaluation he has received for hepatitis B (not already associated with the record) and to provide any releases necessary for VA to secure such records.  Regarding medical records from Fairfax Associates in Medicine, the American Red Cross, and the State of Vermont Department of Health, the letter to the Veteran seeking information and authorization must explain to him that although he previously provided authorization forms for the records, they were not valid because he did not list the providers on the forms, and fully completed forms are necessary for VA to secure the records.  If for some reason the releases provided by the Veteran are inadequate, the RO must follow up with explanation to the Veteran, and afford him the opportunity to submit  adequate releases.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  The RO should specifically secure any (and all) records of VA treatment the Veteran has received for hepatitis B.  

2. After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hepatitis B.  The Veteran's entire record must be reviewed by the examiner and any tests or studies indicated should be completed.  The examiner should note that hepatitis B was diagnosed in 1971, approximately 3 years following service, and that the record reflects an apparent risk factor for hepatitis in service (a tattoo acquired therein).  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) What is the most likely etiology for the Veteran's hepatitis B?  Specifically, is as likely as not (a 50 percent or better probability) due to a risk factor (tattoo acquired) in service?  

(b) If the Veteran's hepatitis B is deemed to be unrelated to service, please identify the etiological factor(s) considered more likely.  

The examiner must explain the rationale for all opinions given and discuss any known risk factors for hepatitis B in the record shown in service and postservice.  

3. The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


